Title: To James Madison from William Jarvis, 14 November 1804
From: Jarvis, William
To: Madison, James


SirLisbon 14th. Novr 1804
I had the honor to address to you a detailed letter dated the 8th. Instant, which I forwarded by the Brig Mary & Allen Captain Dodge for George Town Ptk & inclosed a Copy of a letter I wrote to the Providor Mor of Health to extend the arrangement regarding the quarantine of Vessels from the United States to Porto & Figueira & a Copy of a Note to Mr. de Araujo & his answer: under the same cover I sent the semiannual List.
By the Post of last evening I received the inclosed four letters from Messrs. Pinckney, Simpson, Gavino & Baker: also go inclosed a duplicate Recapitulation of the semi-annual List and duplicates of the Monies advanced & received for Seamen, & the Account Current & of the protections granted.
The notice for the Packets sailing yesterday at 10’o’Clock A.M. was only put upon Change at 1 o’Clock P.M. the preceeding day. Three days is the usual Notice given, sometimes four & five. It has not Transpired why she was ordered to sail so suddenly but is beleived to be owing to dispatches received by the Post from Spain the evening of the 10th. A Spanish Courier reached here from Madrid about four hours before she sailed & embarked in her. I think it probable it was caused by the Post bringing the information that he was coming.
A report was circulated yesterday that a Spanish Frigate bound to South America from Cadiz with a large quantity of quick Silver had been captured by the English but I could not trace it to any source, altho: it was spoken of as a thing about which there was no doubt. Several extravagant reports have been in circulation for a number of days past relative to the Royal family of Spain, such as the King having offered to abdicate in favour of the Queen, but she refused, that he was coming to this Kingdom to remain untill the disturbances in his Kingdom was settled, that the Prince of Asturies was at the head of 60,000 Men to force the King to abdicate, but abdication was finally softened down to a peremptorily [sic] demand that the King should dismiss the Prince of Peace: and absurd as these stories are they have all in turn found many beleivers. The story which was in existence yesterday and the day before was, that the Prince of Asturies had represented to the King in strong terms that it was indispensibly necessary to discharge the Prince of Peace. The only thing I have heard, that seems deserving of any Credit is, that the people of Madrid are very much dissatisfied & restless because the Government have refused to comply with a Custom, that has existed for a great length of time; to pay out of the public Treasury the excess that Bread is at over a certain price, which refusal is Said to be imputed to the Prince of Peace & has rendered him very unpopular. Possibly these reports owe their existance to the misunderstanding which took place between the Prince of Peace & Mr. Freire. I should not have thought them worth mentioning had I not yesterday heard from a quarter that I have some reliance on, that Spanish Affairs a few days since became the subject of conversation amongst the Officers of Government at Mafra, where the Prince Regent has been for some time past & all talk on the subject was at once hushed up.
The Packet which arrived the 12th. confirms the capture of three & the explosion of a fourth Spanish frigate.
The day before yesterday the Moorish Admiral was released from quarantine having lain 20 days.
I cannot learn that Ben Taleb has yet been making any purchases of any kind or any one for him. He a long time resided in Lisbon in the capacity of a Merchant & left here about three years ago under some pecuniary embarrassments: from which claim it is understood his present station will protect him. He is much more a Man of the world than the Moors generally are. As the Frigate probably will be up to day or to-morrow I shall pay the most pointed attention to obtain a perfect knowledge of what they are about. The other Frigate is still laying at St. Ubes without having had any thing done to her. With the highest Consideration & Respect I have the honor to be Sir Your most obedient and most Hble Servt
Wm Jarvis
P.S. On change I learnt that the British Messenger or Courier arrived the last evening, that the Packet only dropped a little below Bellem yesterday that the Courier was sent immediately on board & that she sailed early this morning. As this is the second in the same Packet, the ultimate decision of Peace or War is likely to be contained in the dispatches of which they are the bearers & of course the first knowledge of either is to be looked for from London. But War seemed to be the prevailing opinion of the day.
W Jarvis
